DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a national stage of International Application No. PCT/CN2018/076064 filed on 2/9/2018.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 8/7/2020, 9/3/2020, 6/2/2021, 11/16/2021, and 2/15/2022. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 13, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shi et al. (US 2019/0159088 A1, hereinafter Shi) claiming benefit to an international application PCT/CN2017/097221, filed on Aug. 11, 2017.
Regarding claim 1:
Shi teaches a method for inter-base station handover (see, Shi: Abstract), comprising: 
sending a handover request to a target base station (see, Shi: Fig. 4, step S402 and para. [0187] teach wherein the LTE eNB (e.g., source base station) sends an interface handover request message (e.g., a handover request) to the eLTE eNB (e.g., target base station)), wherein the handover request comprises core network type information, and the core network type information comprises a type of a core network to be accessed by a user equipment (UE) that is to perform inter-base station handover (see, Shi: Para. [0131] teaches wherein “the handover command may carry the type information of the source core network and/or the type information of the target core network, used to indicate a core network type to be used by the UE in the subsequent handover.” Para. [0187] teaches wherein the eLTE eNB (e.g., target base station) obtains the capability information of the UE by using the handover request message sent by the LTE eNB (e.g., source base station). Therefore, the handover request message includes a type of a core network to be accessed by the UE based on its capability to perform core network relocation (e.g., inter-base station handover).); 
receiving a handover response from the target base station (see, Shi: Fig. 4, step S403 and para. [0190] teach wherein after determining to perform core network relocation, the eLTE eNB (e.g., target base station) sends an interface handover request response message (e.g., a handover response) to the LTE eNB (e.g., source base station), and the LTE eNB thus receives the interface handover request response message.), wherein the handover response indicates whether the target base station allows the UE to hand over to the target base station (see, Shi: para. [0191] teaches wherein the interface handover request response message includes a result of determining, by the eLTE eNB, to perform core network relocation (i.e., handover request allowance) and is used to instruct the source base station to send a handover required message to a source core network device.), and the handover response is sent by the target base station according to the core network type information and a type of at least one core network to which the target base station is connected (see, Shi: para. [0189] teaches wherein the eLTE eNB (e.g., target base station) may determin, based on capability information of the UE and configuration information of the eLTE eNB, to perform core network relocation. The configuration information of the eLTE eNB (e.g. target base station) includes information about a core network supported by the eLTE eNB including connection indication information indicating presence of a connection from the eLTE eNB to at least one core network.).

Regarding claim 7:
	Shi teaches a method for inter-base station handover (see, Shi: Abstract), comprising: 
receiving a handover request from a source base station (see, Shi: Fig. 4, step S402 and para. [0187] teach wherein the eLTE eNB (e.g., target base station) receives an interface handover request message (e.g., a handover request) from the LTE eNB (e.g., source base station)), wherein the handover request comprises core network type information, and the core network type information comprises a type of a core network to be accessed by a user equipment (UE) that is to perform inter-base station handover (see, Shi: Para. [0131] teaches wherein “the handover command may carry the type information of the source core network and/or the type information of the target core network, used to indicate a core network type to be used by the UE in the subsequent handover.” Para. [0187] teaches wherein the eLTE eNB (e.g., target base station) obtains the capability information of the UE by using the handover request message sent by the LTE eNB (e.g., source base station). Therefore, the handover request message includes a type of a core network to be accessed by the UE based on its capability to perform core network relocation (e.g., inter-base station handover).); 
generating a handover response according to the core network type information and a type of at least one core network to which a target base station is connected (see, Shi: para. [0189] teaches wherein the eLTE eNB (e.g., target base station) may determine, based on capability information of the UE and configuration information of the eLTE eNB, to perform core network relocation. The configuration information of the eLTE eNB (e.g. target base station) includes information about a core network supported by the eLTE eNB including connection indication information indicating presence of a connection from the eLTE eNB to at least one core network. The limitation of generating a handover response by the eLTE eNB (e.g., target base station) is inherent.), wherein the handover response indicates whether the target base station allows the UE to hand over to the target base station (see, Shi: para. [0191] teaches wherein the interface handover request response message includes a result of determining, by the eLTE eNB (e.g., target base station), to perform core network relocation (i.e., handover request allowance) and is used to instruct the source base station to send a handover required message to a source core network device.); and 
sending the handover response to the source base station (see, Shi: Fig. 4, step S403 and para. [0190] teach wherein after determining to perform core network relocation, the eLTE eNB (e.g., target base station) sends an interface handover request response message (e.g., a handover response) to the LTE eNB (e.g., source base station)).

Regarding claim 13:
Claim 13 is directed towards a base station (see, Shi: Fig. 4, LTE eNB), comprising: a processor (see, Shi: Fig. 6, Processor 601), and a memory (see, Shi: Fig. 6, Memory 602) storing instructions executable by the processor, wherein the processor is configured to perform the method for inter-base station handover of claim 1. Therefore, claim 13 is also rejected under similar rationale to claim 1.

Regarding claim 17:
	Claim 17 is directed towards a base station (see, Shi: Fig. 4, eLTE eNB), comprising: a processor (see, Shi: Fig. 6, Processor 601), a memory (see, Shi: Fig. 6, Memory 602) storing instruction executable by the processor, wherein the processor is configured to perform the method for inter-base station handover of claim 7. Therefore, claim 17 is also rejected under similar rationale to claim 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-6, 8-12, 14-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Li et al. (US 2019/0037385 A1, hereinafter Li) claiming benefit to an international application PCT/CN2016/078501, filed on Apr. 5, 2016.
Regarding claim 2:
As discussed above, Shi teaches all limitations in claim 1.
Shi does not explicitly teach wherein the handover response comprises handover allowing information indicating that the target base station allows the UE to hand over to the target base station; and the handover allowing information is sent by the target base station in response to determining that a target core network is present in core networks to which the target base station is connected, and a type of the target core network is same as the type of the core network in the core network type information.
	In the same field of endeavor, Li teaches wherein the handover response comprises handover allowing information indicating that the target base station allows the UE to hand over to the target base station (see, Li: para. [0270] teaches wherein “S702: The target base station determines whether access of UE is allowed.” Para. [0273] teaches wherein “S703: The target base station sends a handover acknowledgment message to the source base station.” Here, the handover acknowledgment message is equivalent to the handover response indicating that the target base station allows the UE to hand over to the target base station.); and the handover allowing information is sent by the target base station in response to determining that a target core network is present in core networks to which the target base station is connected (see, Li: para. [0271] teaches wherein “In this step, the target base station determines whether a transmission solution currently used by the UE is the same as a transmission solution supported by the target base station, and if yes, allows access of the UE”.), and a type of the target core network is same as the type of the core network in the core network type information (see, Li: para. [0276] teaches wherein “if the target base station allows access and the target base station supports the transmission solution indicated by the source base station, an acknowledgment may be indicated in the handover acknowledgment.”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Shi with the teachings of Li in order to configure the switched-to transmission solution with the UE by using statuses of the UE or a core network device (see, Li: Abstract). 

Regarding claim 3: 
As discussed above, Shi teaches all limitations in claim 1.
	Shi does not explicitly teach wherein the handover response comprises handover rejecting information indicating that the target base station rejects the UE to hand over to the target base station; and the handover rejecting information is sent by the target base station in response to determining that a target core network is absent in core networks to which the target base station is connected, and a type of the target core network is same as the type of the core network in the core network type information.
Li teaches wherein the handover response comprises handover rejecting information indicating that the target base station rejects the UE to hand over to the target base station (see, Li: para. [0270] teaches wherein “S702: The target base station determines whether access of UE is allowed.” Para. [0273] teaches wherein “the base station may send handover rejection information, …, to the source base station”.); and the handover rejecting information is sent by the target base station in response to determining that a target core network is absent in core networks to which the target base station is connected, and a type of the target core network is same as the type of the core network in the core network type information (see, Li: para. [0278] teaches wherein “If the base station finds that the capability supported by the UE and the capability supported by the base station do not match, …, the base station may send handover reject information, namely, a handover preparation failure, to the source base station, where the handover reject information carries a cause value indicating that the capability is not supported.”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Shi with the teachings of Li in order to configure the switched-to transmission solution with the UE by using statuses of the UE or a core network device (see, Li: Abstract). 

Regarding claim 4:
As discussed above, Shi in view of Li teaches all limitations in claim 3.
Li further teaches wherein the handover rejecting information comprises failure reason indication information (see, Li: para. [0282] teaches wherein “if the target base station rejects access, a handover reject message returned to the source base station may carry a reject cause”), and the failure reason indication information comprises a reason why the target base station rejects the UE to hand over to the target base station is that the target core network is absent in the core networks to which the target base station is connected (see, Li: para. [0278] teaches wherein “If the base station finds that the capability supported by the UE and the capability supported by the base station do not match, …, the handover rejection information message carries a cause value indicating that the capability is not supported.”).

Regarding claim 5:
As discussed above, Shi in view of Li teaches all limitations in claim 2.
Li further teaches wherein the handover allowing information comprises handover request acknowledge information (see, Li: para. [0270] teaches wherein “S702: The target base station determines whether access of UE is allowed.” Para. [0273] teaches wherein “S703: The target base station sends a handover acknowledgment message to the source base station.” Here, the handover acknowledgment message is equivalent to the handover response indicating that the target base station allows the UE to hand over to the target base station.).

Regarding claim 6:
As discussed above, Shi in view of Li teaches all limitations in claim 3.
	Li further teaches wherein the handover rejecting information comprises handover preparation failure information (see, Li: para. [0278] teaches wherein “the base station may send handover reject information, namely, a handover preparation failure, to the source base station”).

Regarding claim 8:
Claim 8 is directed towards the method of claim 7 that is further limited to perform the similar features to claim 2. The generating step of the limitation is an inherent feature of the target base station discussed above in claim 7 in order to send a handover response message to the source base station. As such, claim 8 is rejected under similar rationale to claim 2.

Regarding claim 9:
Claim 9 is directed towards the method of claim 7 that is further limited to perform the similar features to claim 3. The generating step of the limitation is an inherent feature of the target base station discussed above in claim 7 in order to send a handover response message to the source base station. As such, claim 9 is rejected under similar rationale to claim 3.

Regarding claim 10:


Regarding claim 11:
Claim 11 is directed towards the method of claim 8 that is further limited to perform the similar features to claim 5. As such, claim 11 is rejected under similar rationale to claim 5.

Regarding claim 12: 
Claim 12 is directed towards the method of claim 9 that is further limited to perform the similar features to claim 6. As such, claim 12 is rejected under similar rationale to claim 6.

Regarding claim 14:
Claim 14 is directed towards the base station of claim 13 that is further limited to perform the similar features to claim 2. As such, claim 14 is rejected under similar rationale to claim 2.

Regarding claim 15:
Claim 15 is directed towards the base station of claim 13 that is further limited to perform the similar features to claim 3. As such, claim 15 is rejected under similar rationale to claim 3.

Regarding claim 16:
Claim 16 is directed towards the base station of claim 15 that is further limited to perform the similar features to claim 4. As such, claim 16 is rejected under similar rationale to claim 4.

Regarding claim 18:
Claim 18 is directed towards the base station of claim 17 that is further limited to perform the similar features to claim 8. As such, claim 18 is rejected under similar rationale to claim 8.

Regarding claim 19:
Claim 19 is directed towards the base station of claim 17 that is further limited to perform the similar features to claim 9. As such, claim 19 is rejected under similar rationale to claim 9.

Regarding claim 20:
Claim 20 is directed towards the base station of claim 19 that is further limited to perform the similar features to claim 10. As such, claim 20 is rejected under similar rationale to claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI-HAE YEA whose telephone number is (571) 270-3310.  The examiner can normally be reached on MON-FRI, 7am-3pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471